,.
                                                                                                                     §. . , ;L"·····
                                                                                                                      t~J   ,   R~-Mt
                                                                                                                                Iii....
                                                                                                                                        0,,
     AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations

                                                                                                                                - 2019
                                         UNITED STATES DISTRICT Co                                         T CLERf'i:, U.S. DISTRICT
                                                                                                                                   COURT
                                                SOUTHERN DISTRICT OF CALIFORNIA                            SOUTHERN I ISTR!CT ()F CAL!FORNIJ.\
                                                                                                           BY                                 r~ic·t)l_ffY
                  UNITED STATES OF AMERICA                                 JUDGMENT IN A CRIMINAL                       it E-··-·-···-----·-
                                                                           (For Revocation of Probation or Supervised Release)
                                    V.                                     (For Offenses Committed On or After November 1, 1987)
             ALEXANDRO NECOCHEA-VAL ERA (1)
                                                                             Case Number:        3:12-CR-02203-LA B

                                                                          Ellis M Johnston, III.
                                                                          Defendant's Attorney
     REGISTRATION NO.               33843-298
     •·
     THE DEFENDANT:
     IZl admitted guilt to violation of allegation(s) No.        1-3

     D    was found guilty in violation ofallegation(s) No.
                                                               ------- ------ after denial of guilty.
     Accordin2Iy, the court has adjudicated that the defendant is guilty of the following allegation(s):

     Allegation Number                 Nature of Violation

                  1-2                  nvl 1, Failure to report change in residence/employm ent
                   3                   nv34, Unauthorized entry into Mexico without permission of the court




     x    Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
     The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
             IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
     change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
     judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
     material change in the defendant's economic circumstances.




                                                                          HON. LARRYJ ALAN BURNS
                                                                          CHIEF UNITED STATES DISTRICT JUDGE
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                ALEXANDRO NECOCHEA-VALERA (1)                                            Judgment - Page 2 of 2
CASE NUMBER:              3: 12-CR-02203-LAB

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 14 months




•     Sentence imposed pursuant to Title 8 USC Section l 326(b).
•     The court makes the following recommendations to the Bureau of Prisons:




•·    The defendant is remanded to the custody of the United States Marshal.

•     The defendant shall surrender to the United States Marshal for this district:
      •     at                             A.M.              on
      •     as notified by the United States Marshal.

      The defendant shall surrender for service of sentence at the institution designated by the Bureau of
•     Prisons:
      •     on or before
      •     as notified by the United States Marshal.
      •     as notified by the Probation or Pretrial Services Office.

                                                      RETURN

I have executed this judgment as follows:

      Defendant delivered on                                            to
                               --------------
at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                UNITED STATES MARSHAL



                                   By                     DEPUTY UNITED STATES MARSHAL




                                                                                                3: 12-CR-02203-LAB
